DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 12/17/2021.
No claims have been amended.
No claims have been cancelled. Claims 1-2, 4, 6-7, and 17-18 were cancelled previously.
No new claims have been added.
Claims 3, 5, 8-16, and 19-27 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/17/2021, with respect to claims 3, 5, 8-16, and 19-27 have been fully considered and are persuasive.  The rejection of claims 3, 5, 8-16, and 19-27 has been withdrawn. 
Allowable Subject Matter
Claims 3, 5, 8-16, and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 8, 16, and 21, the terminal disclaimer filed in view of U.S. Patent No. 10,693,808 has rendered the previous double patenting rejection moot. The limitations recited in claims 8, 16, and 21 are substantially similar to those recited in the previously allowed parent U.S. Patent No. 10,693,808 and thus are also not taught by the prior art.	Regarding claims 3, 5, 9-15, 19-20, and 22-27, the claims are allowable because they depend from allowable claims 8, 16, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474